

115 HRES 395 IH: Reaffirming the leadership of the United States in promoting the safety, health, and well-being of refugees and displaced persons.
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 395IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Mr. Ted Lieu of California (for himself, Ms. Ros-Lehtinen, Mr. Bera, Mr. Blumenauer, Mr. Carson of Indiana, Mr. Cicilline, Ms. Clarke of New York, Mr. Connolly, Mr. Conyers, Mr. Crowley, Mr. Curbelo of Florida, Mr. Deutch, Mr. Engel, Mr. Gallego, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Higgins of New York, Mr. Huffman, Mr. Hultgren, Ms. Jayapal, Ms. Kaptur, Mr. Keating, Mr. Kind, Ms. Jackson Lee, Ms. Lofgren, Mr. Lynch, Mr. Moulton, Mr. Nadler, Ms. Norton, Mr. Payne, Mr. Pallone, Ms. Pingree, Mr. Price of North Carolina, Mr. Pocan, Ms. Shea-Porter, Mr. Quigley, Mr. Schneider, Ms. Wasserman Schultz, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Mr. Takano, Mr. Tonko, Mrs. Torres, Ms. Velázquez, Mr. Beyer, Ms. DelBene, Mr. Scott of Virginia, Mr. Espaillat, Mr. Levin, Mr. Khanna, Mr. Welch, Ms. Tsongas, Ms. Speier, Mr. Raskin, Ms. McCollum, Ms. Kelly of Illinois, Mr. Schiff, Mr. McGovern, Mrs. Dingell, Mr. Serrano, and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the leadership of the United States in promoting the safety, health, and well-being of
			 refugees and displaced persons.
	
 Whereas the United States has been a global leader in responding to displacement crises around the world and promoting the safety, health, and well-being of refugees and displaced persons;
 Whereas many around the world observe June 20 as World Refugee Day, a global day to acknowledge the courage, strength, and determination of women, men, and children who are forced to flee their homes due to conflict, violence, and persecution;
 Whereas according to the United Nations High Commissioner for Refugees— (1)there are more than 65,600,000 displaced people worldwide, the worst displacement crisis in global history, including almost 22,500,000 refugees, over 40,300,000 internally displaced people, and 2,800,000 people seeking asylum;
 (2)children account for 51 percent of the refugee population in the world, millions of whom are unable to access basic services, including education;
 (3)on average, 20 people are displaced from their homes every minute; (4)10,300,000 individuals were newly displaced due to conflict or persecution in 2016 alone, including 6,900,000 displaced within the borders of their own countries and 3,400,000 new refugees and asylum seekers;
 (5)over 5,500,000 refugees have fled Syria since the start of the Syrian conflict and more than 6,300,000 people are internally displaced within Syria;
 (6)since January 2014, more than 3,000,000 Iraqis fleeing violence have been internally displaced, and 257,000 refugees have fled to neighboring countries; and
 (7)South Sudan is now the largest refugee crisis in Africa and the third largest worldwide, responsible for approximately 1,800,000 refugees, including 1,000,000 children;
 Whereas 84 percent of the world’s refugees are hosted in developing regions, with more than a quarter in the world’s least developed countries;
 Whereas refugee children are 5 times more likely to be out of school than non-refugee children; Whereas refugees who are women and children are often at greater risk of violence, human trafficking, exploitation, and gender-based violence; and
 Whereas the United States continues to be the single largest refugee resettlement country in the world and the single largest donor of humanitarian assistance: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of the millions of refugees, including the education of refugee children and displaced persons who flee war, persecution, or torture in search of peace, hope, and freedom;
 (2)recognizes those who have risked their lives, working either individually or for nongovernmental organizations and international agencies such as the United Nations High Commissioner for Refugees, to provide life-saving assistance and help protect those displaced by conflict around the world;
 (3)calls upon the United States Government— (A)to uphold its international leadership role in responding to displacement crises with humanitarian assistance and protection of the most vulnerable populations who endure sexual violence, human trafficking, persecution and violence against religious minorities, forced conscription, genocide, and exploitation;
 (B)to work in partnership with the international community to find solutions to existing conflicts and prevent new conflicts from beginning;
 (C)to continue to support the efforts of the United Nations High Commissioner for Refugees and to advance the work of nongovernmental organizations to protect refugees regardless of their country of origin or religious beliefs; and
 (D)to continue to mitigate through humanitarian and development support the burden placed on frontline refugee host countries that absorb the majority of the world’s refugees; and
 (4)reaffirms the goals of World Refugee Day and reiterates the strong commitment to protect the millions of refugees who live without material, social, or legal protections.
			